Third District Court of Appeal
                               State of Florida

                          Opinion filed May 19, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                               No. 3D20-1890
                 Lower Tribunal Nos. F14-22398 & F14-22399
                             ________________


                            Steve Austin Jr.,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.315(a) from
the Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

     Steve Austin, Jr., in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, SCALES, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.